Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered November 4, 1999, convicting him of attempted murder in the second degree, robbery in the first *572degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly denied his request to compel the complainants’ testimony at the Wade hearing (see, United States v Wade, 388 US 218). The hearing evidence revealed no substantial constitutional question as to the suggestiveness of the lineup that would necessitate the complainants’ testimony (see, People v Abrew, 95 NY2d 806, 808; People v Chipp, 75 NY2d 327, 338).
The trial court properly precluded the defendant from introducing evidence of third-party , culpability since the proffered evidence was based on mere speculation and lacked any probative value (see, People v Primo, 96 NY2d 351, 357).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal of the judgment. S. Miller, J.P., Luciano, Schmidt and Crane, JJ., concur.